Citation Nr: 0629748	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  03-35 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 20 percent for low 
back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1985 to November 1989.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2002 rating decision of the Anchorage RO.  The veteran 
requested a Board hearing, but withdrew the request in March 
2004.  In April 2004, the case was remanded for additional 
development.

In May 2005, the veteran raised a claim seeking a total 
disability rating based on individual unemployability due to 
service connected disabilities (TDIU).  This matter is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  A left ear hearing loss disability pre-existed service, 
and is not shown to have increased in severity during, or as 
a result of, service.

2.  A right ear hearing loss disability was not manifested in 
service; right ear sensorineural hearing loss was not 
manifested in the first postservice year; and a preponderance 
of the evidence is against a finding that the veteran's 
current right ear hearing loss disability is related to his 
service.

3.  The veteran's service connected low back disability is 
manifested by complaints of pain and tenderness to palpation; 
and essentially full motion with complaints of pain at the 
extremes; severe lumbosacral strain or severe disc disease is 
not shown; ankylosis or incapacitating episodes are not 
shown.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309, 3.385 (2005).
2.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (Codes) 5292, 5293, 5295 (effective 
prior to September 23, 2002), Code 5293 (effective September 
23, 2002), Codes 5237, 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

A March 2002 letter (prior to the decision on appeal) 
provided the veteran notice of evidence needed to support his 
claims and advised him of his and VA's responsibilities in 
the development of the claims.  He was provided additional 
notice (including submitting relevant evidence in his 
possession) via follow-up letters in April 2005 and March 
2006.  March 2006 correspondence provided notice regarding 
disability ratings and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006)).  A November 2003 statement of the case (SOC) and 
June 2006 supplemental statement of the case (SSOC) notified 
him of what the evidence showed, of the governing legal 
criteria, and of the bases for the denial of the claims.  As 
the veteran has received all critical notice, and has had 
ample opportunity to respond and/or supplement the record 
after notice was given, he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any pertinent records that are 
outstanding.  In April 2006 he advised that he had no 
additional evidence to submit.  VA's duty to assist is met.  
It is not prejudicial for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  

II. Service connection for hearing loss disability

Factual Background 

On August 1985 enlistment examination, audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
10
0
5
10
55

He was assigned a physical profile "2" for hearing.  On 
December 1985 audiometry puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
20
LEFT
5
0
5
10
60
On July 1987 audiometry puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
0
20
LEFT
10
5
10
20
60

On August 1988 audiometry puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
30
LEFT
10
5
5
20
60

The record does not include a service separation examination 
report.

The veteran's military occupational specialty (MOS) was 
landing support specialist.  

A June 2001 VA record reflects the veteran complained of 
minimal hearing difficulties.  He reported a history of ear 
surgery at age three.  He also reported temporary hearing 
loss in the left ear a few years earlier, following a gunshot 
blast on that side while duck hunting; a hearing test later 
that same day was within normal limits.  He reported exposure 
to helicopter and rifle range noise in service.  Postservice 
occupational noise consisted of noise from generators a 
couple of hours a week for four years.  He wore ear 
protection both in the military and in the occupational 
setting.  On examination, there was moderate to severe 
sloping to severe sensorineural hearing loss (SNHL) above 
3000 Hertz in the right ear.  In the left ear, there was 
moderate sloping to profound sensorineural hearing loss above 
2000 Hertz.  There was excellent speech discrimination 
bilaterally with stimuli presented at a level approximating 
average conversational speech.  The assessment was 
asymmetrical, high-frequency sensorineural hearing loss, 
poorer in the left ear.  

On April 2006 VA examination, the veteran's claims file was 
reviewed and his medical history was noted.  He complained of 
decreased hearing due to military noise exposure, which 
included engine noise from rigging loads under helicopters, 
and working around 53, 53E, and CH 46.  He also reported 
noise exposure from sniper fire in Honduras.  In addition to 
previous reports, postservice occupational noise exposure 
included construction work for approximately nine years, and 
roofing (using a nail gun) from September to mid-October 
2001.  Recreational noise included hunting (right-handed) and 
an outboard motor on a skiff.

Audiometry revealed that puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
20
55
LEFT
5
5
5
45
80

Speech audiometry revealed 100 percent speech recognition 
ability in each ear.

The audiologist opined that the veteran's left ear hearing 
loss was not aggravated by service.  She noted that he 
entered service with a high frequency hearing loss in the 
left ear (a 55 decibel puretone threshold at 4000 Hertz), and 
that the last audiogram in service revealed a 60 decibel 
puretone threshold at the same frequency.  The 5 decibel 
difference was considered to be within normal test-retest 
variability (per ANSI § 3.21-1978, American National 
Standard, Methods for Manual Pure Tone Threshold Audiometry, 
Appendix B: Variability of Threshold Measures).  She added 
that although there was no audiometry at separation, the 
veteran reported that his duties and degree of noise exposure 
were consistent throughout his tour, and that if no 
significant change in thresholds was noted in the first 3 
years (of service), a change in the fourth year would not be 
anticipated.  She noted (with source cites) that hearing loss 
due to noise exposure is greatest during the first 10 to 15 
years of exposure, and further noted that noised-induced 
hearing loss does not progress once exposure to the noise is 
discontinued.  Any further progression to the loss would most 
likely be a result of (non-military) occupational and 
recreational noise exposure.  She opined that the current 
bilateral ear hearing loss did not begin during, and was not 
causally related to, service or any incident therein.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.304.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of those frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran currently has bilateral hearing loss disability 
as defined in 38 C.F.R. § 3.385.  See puretone thresholds on 
April 2006 VA audiometry.  As for the left ear, audiometry on 
service entrance examination revealed that a left ear hearing 
loss disability by VA standards (See 55 decibel puretone 
threshold at 4000 hertz on August 1985 audiometry) pre-
existed service.  Consequently, left ear hearing loss 
disability could not have been incurred in service, and the 
question then becomes whether the pre-existing left ear 
hearing loss was aggravated in/or by service.  38 C.F.R. 
§ 3.306 provides that aggravation may not be conceded if the 
disability did not increase in severity during service.  
Here, separation audiometry revealed a slightly higher (60 
decibel) puretone threshold at 4000 hertz; there is no other 
objective evidence that tends to suggest an increase in 
hearing loss disability during service.  As the significance 
of the 5 decibel puretone threshold increase at 4000 Hertz is 
a medical question, this matter was referred to a VA 
audiologist for an opinion as to whether the 5 decibel 
increase reflected an increase in left ear hearing loss 
disability during service.  The consulting audiologist 
reviewed the record and opined, in essence, that the 5 
decibel puretone threshold shift did not reflect an increase 
in severity but was attributable to test variance.  There is 
no medical opinion to the contrary.  Consequently, it is not 
shown that the left ear hearing loss increased in severity 
during service, and aggravation may not be conceded.  The 
veteran's own allegation that his left ear hearing loss is 
due to events in service is not competent evidence, as he is 
a layperson, untrained in determining a medical etiology.  
See Espiritu, 2 Vet. App. 492, 495 (1992).  

Regarding the right ear, there is no evidence that a hearing 
loss disability was manifested in service (or that 
sensorineural hearing loss was manifested in the first 
postservice year).  Hence, service connection for right ear 
hearing loss on the basis that it became manifest in service 
and persisted, or on a presumptive basis (for sensorineural 
hearing loss as an organic disease of the nervous system) is 
not warranted.

The first objective evidence of right ear hearing loss 
disability was not until June 2001, many years after service.  
There is no competent evidence suggesting that such 
disability is related to service.  The only competent 
evidence on this point is the opinion by a VA audiologist who 
found that the right ear hearing loss was unrelated to 
service.  Again, the veteran's own assertion that his right 
ear hearing loss is related to service is not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu, supra.  The preponderance of 
the evidence is against this claim.  Accordingly, it must be 
denied.


III. Increased rating

Factual Background

Lumbosacral disc disease at one level was diagnosed on June 
1990 examination on behalf of VA.

A November 2001 letter from J. B., M.D., indicates that the 
veteran has seronegative spondyloarthropathy, likely 
ankylosing spondylitis, and is quite disabled functionally 
due to arthritis.  A November 2001 treatment record from 
M.T., D.O., indicates the veteran complained of pain in his 
left middle chest and shoulder that radiated around from his 
back.  

A January 2002 VA treatment record reveals that examination 
of the spine showed a normal curvature and full range of 
motion.

A private treatment record in February 2002 indicates that 
the veteran reported that medication provided some relief 
from low back pain.  Records from March 2002 to September 
2002 indicate different medications were prescribed to 
control his pain.

On October 2002 VA examination, the veteran reported 
increased pain in the entire spine.  It was noted that he was 
thought to have ankylosing spondylitis, but that this was 
ruled out.  Lumbar spine x-rays were normal; thoracic x-rays 
revealed early degenerative arthritic changes.  On 
examination, there was full range of motion of the entire 
spine with pain reported in the lower thoracic and upper 
lumbar area on toe touch.  Neurologically, deep tendon 
reflexes were 2+ and equal in the upper and lower 
extremities.  Sensory testing was intact.  The veteran's 
gait, stance, and balance were normal.  Straight leg raising 
to 90 degrees was normal.  The examiner noted that the 
findings did not support a diagnosis of ankylosing 
spondylitis.  The examiner added that a positive HLA B27 is 
supportive but does not make a diagnosis of ankylosing 
spondylitis, as the diagnosis is clinical not based on lab 
work.

An October 2002 VA discharge summary shows that diagnostic 
tests revealed normal alignment and bone density of the 
lumbosacral spine.  The height of the vertebral bodies and 
width of the intervertebral disc spaces were well maintained.  

In January 2003, Dr. L. S. evaluated the veteran's arthritis.  
The veteran complained of persistent pain.  His back had 
tender points and he was also tender over the sacroiliac 
joints.  Range of motion of the back was normal.  

A May 2004 VA treatment record indicates that nonsteroid 
anti-inflammatories were recommended.

A September 2004 electrodiagnostic consultation reveals that 
the veteran had several peripheral nerve abnormalities of the 
sensory nerves tested.  The findings were suggestive but not 
diagnostic of polyneuritis.  

An April 2005 statement from a friend and April 2006 
statements from family members discuss the veteran's physical 
limitations.  They reflect that he was unable to sit still 
for prolonged periods due to pain and that he struggled with 
all physical activities.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Percentage ratings 
in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.

The terms "mild," "moderate," "severe," and "pronounced" are 
not defined in the VA Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, it is incumbent 
upon the Board to arrive at an equitable and just decision 
after having evaluated the evidence.  38 C.F.R. § 4.6.  Terms 
such as "mild," "moderate," "severe," and "pronounced" are 
used by VA examiners and others and although an element of 
evidence to be considered by the Board, are not dispositive 
of an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The criteria for rating disabilities of the spine were 
revised, effective September 23, 2002, and again effective 
September 26, 2003.  From their effective dates, the veteran 
is entitled to a rating under the revised criteria.  Given 
that a 20 percent rating is already assigned, the focus is on 
criteria that would allow a rating in excess of 20 percent.

It is noteworthy at the outset that the veteran's 
treatment/evaluation records reflect findings/diagnoses of 
generalized arthritis and a polyneuritis.  These are not 
service connected entities, and associated symptoms are not 
for consideration herein.  The sole disability being rated is 
the veteran's variously diagnosed low back disability.

Addressing first the criteria in effect prior to September 
23, 2002, under Code 5295, a 40 percent rating is assigned 
for severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Under Code 5292 a 40 
percent rating is warranted for severe limitation of lumbar 
motion.  Under Code 5293, a 40 percent rating requires severe 
disc disease, with recurring attacks and intermittent relief 
and a 60 percent rating was assigned for pronounced disc 
disease, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. § 4.71a.

A rating in excess of the current 20 percent is not warranted 
under any of the above-outlined criteria.  The veteran's low 
back has full range of motion with pain at the extreme, and 
there is no listing of the spine, muscle spasm, or absent 
ankle jerk.  Although electrodiagnostic studies in September 
2004 revealed peripheral nerve abnormalities, these are not 
shown to be related to lumbar disc disease (so as to warrant 
an increased rating under Code 5293). 

The revisions which took effect September 23, 2002, provide 
for rating intervertebral disc syndrome (preoperatively or 
postoperatively) based on either the total duration of 
incapacitating episodes over the past 12 months or a 
combination, under § 4.25, of separate ratings for chronic 
orthopedic and neurologic manifestations with the ratings for 
all other disabilities, whichever results in the higher 
evaluation.  38 C.F.R. § 4.71a, Code 5293 (effective 
September 23, 2002).

Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
rating.  Incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
12 months warrant a 40 percent rating.  [An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician."  
Chronic orthopedic and neurological manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note 1 following Code 5293 (effective September 
23, 2002). ]  

The record does not show that the veteran has had 
incapacitating episodes due to his service connected low back 
disability; consequently, a rating on that basis is not 
warranted.  There would be no benefit to the veteran from 
rating orthopedic and neurologic manifestations separately, 
as it is not shown that there are any associated neurological 
manifestations warranting separate rating (peripheral nerve 
symptoms have been considered suggestive of polyneuropathy, 
and not attributed to disc disease). 

Under the criteria for rating disabilities of the spine that 
came into effect September 26, 2003, disability of the spine 
is rated either based on incapacitating episodes (for disc 
disease, Code 5243) or under the General Rating Formula for 
Rating Diseases and Injuries of the Spine (Code 5237), with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected.  A 40 percent rating is warranted for limitation of 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating 
requires unfavorable ankylosis of the entire spine.  

The criteria for rating based on incapacitating episodes were 
renumbered, but remained essentially unchanged from those 
that took effect September 23, 2002. Consequently, a rating 
on that basis continues to be unwarranted.  As examinations 
have consistently shown essentially full lumbar motion (with 
pain at the extreme, at toe touch), limitation of flexion to 
30 degrees is not shown.  While ankylosing spondylitis has 
been diagnosed by private physicians (a VA examiner disputes 
such diagnosis), ankylosis of the lumbosacral spine has not 
been diagnosed.  Ankylosis is the immobility and 
consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 
259 (1992).  Here, there is no clinical evidence of 
immobility of the veteran's spine.  Both VA and private 
examiners have consistently found essentially full range of 
motion of the spine.  Hence, the disability may not be rated 
as ankylosis.

In short, no applicable criteria provide a legal basis for a 
rating in excess of 20 percent for the veteran's service 
connected low back disability given the symptoms objectively 
shown.  The lay descriptions of the extent of the veteran's 
impairment clearly encompass symptoms that have been 
attributed to nonservice-connected generalized arthritic or 
polyneuritis processes.  The preponderance of the evidence is 
against the claim, and a rating in excess of 20 percent for 
the veteran's service-connected low back disability must be 
denied.
ORDER

Service connection for bilateral hearing loss is denied.

A rating in excess of 20 percent for low back disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


